Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Len Taylor on 11/4/2021.

The application has been amended as follows: 
Replace the previous version of the claims with the following:

1. (Currently Amended) A memory controller for controlling a memory device including a plurality of memory blocks in which data is stored, the memory controller comprising:
a victim block setting circuit configured to: 
receive memory block information on numbers of valid pages and invalid pages, which are included in each of the plurality of memory blocks, and 
select a victim block among the memory blocks based on the memory block information, when garbage collection is performed; and
a sub-block controller configured to: 
divide the victim block into sub-blocks including a plurality of pages, 
output a sub-block read command for determining valid pages in which valid data 
receive sub-block information representing the valid pages included in each of the sub-blocks, among the plurality of pages, corresponding to the sub-block read command from the memory device, 
determine target sub-blocks including only invalid pages among the sub-blocks based on the sub-block information, and 
output a sub-block erase command for selectively erasing a part of the victim block, to the target sub-blocks.

2. (Previously Presented) The memory controller of claim 1, wherein the sub-block information represents whether only invalid pages are included in each of the sub-blocks within the victim block.

3. (Previously Presented) The memory controller of claim 2, wherein the sub-block controller determines whether a sub-block including at least one valid page and at least one invalid page exists among the sub-blocks.

4. (Previously Presented) The memory controller of claim 3, wherein the sub-block controller suspends an operation for erasing the sub-blocks in response to existence of the sub-block including at least one valid page and at least one invalid page.

5. (Canceled)



7. (Original) The memory controller of claim 6, further comprising a bitmap controller configured to include a bit map for each of the plurality of memory blocks and control a bit value included in the bit map,
wherein the bit value included in the bitmap is determined for each of the sub-blocks.

8. (Original) The memory controller of claim 7, wherein the bitmap controller changes a bit value corresponding to the sub-block to be erased and a bit value corresponding to a sub-block having only empty pages among bit values included in the bitmap corresponding to the victim block.

9. (Original) The memory controller of claim 8, wherein, when the victim block becomes an open block after the sub-block included in the victim block is erased, a page in which new data received from a host is to be stored is determined based on the bitmap of the victim block.

10. (Original) The memory controller of claim 9, wherein any one of pages included in a sub-block corresponding to the changed bit value among the bit values included in the bitmap of the victim block is determined as the page in which the new data received from the host is to be stored.


receiving memory block information on numbers of valid pages and invalid pages, which are included in each of the plurality of memory blocks, when garbage collection is performed;
selecting a victim block among the memory blocks, based on the memory block information;
dividing the victim block into sub-blocks including a plurality of pages;
outputting a sub-block read command for determining valid pages in which valid data is stored among the plurality of pages; 
receiving sub-block information representing the valid pages included in each of the sub-blocks, among the plurality of pages, corresponding to the sub-block read command from the memory device;
determining a sub-block including only invalid pages among the sub-blocks within the victim block based on the sub-block information; and
outputting a sub-block erase command for erasing the determined sub-block.

12. (Currently Amended) The method of claim 11, wherein the determining of the sub-block including only invalid pages is performed by receiving the sub-block information representing whether only invalid pages are included in each of the sub-blocks within the victim block.

13. (Previously Presented) The method of claim 12, wherein the determining of the sub-

14. (Previously Presented) The method of claim 13, further comprising suspending an operation for erasing the determined sub-block in response to existence of the sub-block including at least one valid page and at least one invalid page.

15. (Canceled)

16. (Previously Presented) The method of claim 11, further comprising changing a bit value included in a bitmap of the victim block, based on sub-block erase information,
wherein the bit value is set for each of the sub-blocks included in the victim block.

17. (Original) The method of claim 16, wherein a bit value corresponding to the sub-block to be erased and a bit value corresponding to a sub-block having only empty pages among the bit values included in a bitmap corresponding to the victim block are changed.

18. (Original) The method of claim 17, further comprising determining a page in which new data is to be stored, based on the bitmap of the victim block, when the victim block becomes an open block after the sub-block included in the victim block is erased.

19. (Original) The method of claim 18, wherein any one of pages included in a sub-block corresponding to the changed bit value among the bit values included in the bitmap of the victim 

20. (Currently Amended) A memory system comprising:
a memory device including a victim memory block having plural sub-blocks each having plural pages; and
a controller configured to:
control, during a garbage collection operation on the victim memory block, the memory device to select a sub-block having only invalid pages among the plural sub-blocks and erase the sub-block for selectively erasing a part of the victim memory block;
receive memory block information on numbers of valid pages and invalid pages, which are included in each of the plural sub-blocks from the memory device;
control the memory device to select a sub-block based on the memory block information, when garbage collection is performed;
control the memory device to output a sub-block read command for determining valid pages in which valid data is stored among the plural pages in a sub-block of the plural sub-blocks; 
receive sub-block information representing the valid pages included in each of the plural sub-blocks, corresponding to the sub-block read command from the memory device; 
determine target sub-blocks including only invalid pages among the sub-blocks within the victim block based on the sub-block information;  
output a sub-block erase command for selectively erasing a part of the victim block, to the target sub-blocks; and 



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the newly amended claims now require a specific configuration and order of operations not found in the prior art by the examiner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALSIP whose telephone number is (571)270-1182. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/MICHAEL ALSIP/Primary Examiner, Art Unit 2136